        Case 1:16-cr-10236-MLW Document 120 Filed 12/19/18 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

 v.
                                                             1:16-CR-10236-MLW
 ROBERT PENA,
      Defendant.


                THE GOVERNMENT’S SENTENCING MEMORANDUM

       The United States of America submits this memorandum requesting that Robert Pena be

sentenced to 50 months of imprisonment and two years of supervised release, and be ordered to

pay restitution of $2,500,000. The government also requests that the Court enter a money

judgment against Mr. Pena in the same amount, per the government’s pending motion and the

parties’ plea agreement.

                               PRELIMINARY STATEMENT

       The victim in this case — the Government National Mortgage Association (“Ginnie

Mae”) — entrusted Mr. Pena with other people’s money. Mr. Pena was the owner and manager

of Mortgage Security, Inc. (“MSI”), a mortgage company and issuer of Ginnie Mae mortgage

securities. Mr. Pena was supposed to accurately account for the money that MSI received from

loans backing those securities by, among other things, passing proceeds collected from loans to

investors through Ginnie Mae and by paying borrowers’ bills with their escrowed funds.

       Instead, over many months, Mr. Pena systematically stole approximately $2,500,000 of

that money, covered up his thefts each month with bogus reports, and used that money like it was

his own. He enriched himself and his business, and funded a side condominium development

project. Now, even after the condominium development project has been completed, the stolen

funds and any proceeds from the project are gone, and MSI has gone out of business. Mr. Pena
        Case 1:16-cr-10236-MLW Document 120 Filed 12/19/18 Page 2 of 15



long-ago drained the bank account holding the last of the stolen proceeds, and despite paying

himself hundreds of thousands in stolen proceeds, today he claims he is broke.

       Ginnie Mae, due to its guarantee obligations to investors, was forced to step into the

breach and backstop MSI and Mr. Pena. As a result, the missing $2,500,000 that belonged to

investors and borrowers became Ginnie Mae’s loss. It seems certain, given Mr. Pena’s personal

and financial circumstances, that Ginnie Mae will never be repaid.

       Beyond the financial harm inflicted on Ginnie Mae, Mr. Pena victimized an institution

that invested substantial resources in his success. Long before Mr. Pena stole from Ginnie Mae,

its employees trained Mr. Pena as part of an outreach effort to minority-owned issuers across the

nation, and Ginnie Mae employees worked with Mr. Pena and MSI over many years.

       Mr. Pena also compounded the harms caused by his crime. After Ginnie Mae seized

MSI’s accounts due to irregularities, he did not assist Ginnie Mae in figuring out what really had

occurred at his company or make available other MSI employees who could. What is more, he

prevented Ginnie Mae from recovering whatever remained of the stolen payoff funds by draining

the bank account where he secreted the funds and, according to a witness, sought to hide

$200,000 in assets around the time Ginnie Mae was uncovering his crime.

       Under these circumstances, discussed further herein, the government’s requested non-

guidelines sentence — 50 months’ imprisonment, two years’ supervised release, and restitution

of $2,500,000 — is a fair and appropriate sentence, and one that is sufficient but not greater than

necessary to meet 18 U.S.C. § 3553(a)’s sentencing goals.




                                               -2-
          Case 1:16-cr-10236-MLW Document 120 Filed 12/19/18 Page 3 of 15



                          OVERVIEW OF MR. PENA’S CONDUCT1

         The government agrees with the facts outlined by Probation in the Presentence

Investigation Report (“PSR”) and highlights the following:

         Mr. Pena and MSI. Mr. Pena owned and operated MSI, a Massachusetts-based

mortgage lender regulated by the Massachusetts Division of Banks, as well as an issuer of

mortgage-backed securities for Ginnie Mae. (Id.) In addition to issuing Ginnie Mae securities,

MSI also serviced loans for other mortgage loan investors, such as the Federal National

Mortgage Association (commonly known as “Fannie Mae”).

         Ginnie Mae’s Issuer Program. Ginnie Mae is a self-financed, wholly owned U.S.

government corporation within the Department of Housing and Urban Development that

facilitates housing in America by guaranteeing payments to investors in securities. (PSR ¶ 8.)

The securities are backed by government-sponsored mortgage loans to low- and moderate-

income households, including loans made through the Federal Housing Administration, the

Department of Veterans Affairs’ loan programs for veterans, and the U.S. Department of

Agriculture’s loan programs focusing on rural development. (Id.)

         Under Ginnie Mae’s issuer program, financial institutions, like MSI, pool loans, issue

securities to investors, and then pass through to investors, via Ginnie Mae, the principal and

interest payments collected on the loans backing the securities. The following chart, from Ginnie

Mae’s website,2 succinctly illustrates the program, as well as the issuer’s role in the program:




1
  The government does not believe that a hearing is necessary to resolve any factual issues
related to sentencing because the relevant and material factual issues have been stipulated to by
the parties in the plea agreement or are not disputed by the parties.
2
    https://www.ginniemae.gov/about_us/who_we_are/Pages/our_mission.aspx.


                                                -3-
        Case 1:16-cr-10236-MLW Document 120 Filed 12/19/18 Page 4 of 15




       Ginnie Mae’s guarantee of the timely payment of principle and interest encourages

investors from around the world to purchase its securities, thereby allowing lenders to receive

their capital back and make new loans to Americans. (PSR ¶ 8.) Without the liquidity provided

by Ginnie Mae’s guarantee, lenders would be forced to keep their loans on their balance sheets

and would not have adequate capital to make new loans. (Id.) Thus, Ginnie Mae helps make

affordable housing a reality for Americans by providing liquidity and stability in the mortgage

market. (See id.)

       An issuer’s failure to pass through funds collected on securities negatively impacts

Ginnie Mae’s ability to backstop its guarantee, distracts Ginnie Mae from its business

responsibilities and objectives, and needlessly wastes Ginnie Mae resources and, ultimately, tax

payer dollars. Such conduct also tarnishes the reputation of Ginnie Mae’s securities as safe

haven assets.

       MSI’s Work with Ginnie Mae. MSI was an approved Ginnie Mae issuer for nearly 15

years until Ginnie Mae terminated MSI upon discovering the fraud to which Mr. Pena has

pleaded guilty. (See Nov. 8, 2018 Ginnie Mae Letter, Ex. A.) Over the course of MSI’s tenure

as an issuer, Ginnie Mae invested considerable resources in MSI and Mr. Pena as its owner.


                                               -4-
        Case 1:16-cr-10236-MLW Document 120 Filed 12/19/18 Page 5 of 15



Ginnie Mae, for example, selected MSI to participate in a pilot issuer mentoring program for

minority and woman-owned mortgage banking firms. (Id. at 1.) Through that program, Ginnie

Mae staff provided MSI and Mr. Pena with intensive training, including travel to MSI’s office.

(Id.) Ginnie Mae staff, contractors, and stakeholders dedicated considerable time, effort, and

resources to MSI’s success. (Id.) In particular, Mr. Paul St. Laurent III, a long-time Ginnie Mae

employee who later helped uncover the fraud, spent considerable personal time and effort

working with MSI and Mr. Pena as part of the training program, and for several years afterward

overseeing MSI. (Id.)

       Mr. Pena’s Fraud. While Mr. Pena’s fraud concerns a seemingly complex financial

instrument, his fraud was straightforward. When MSI received payoff checks from borrowers in

Ginnie Mae securities — such as when a borrower refinances a loan — Mr. Pena diverted those

checks to two bank accounts he controlled (one at Sovereign Bank, the other at Citizens Bank).

(PSR ¶¶ 10-13.) Although Mr. Pena diverted a number of payoff checks, the government’s

indictment focused on 11 payoffs, worth approximately $2.3 million, that Mr. Pena diverted over

approximately 18 months and never returned to Ginnie Mae.3

       Mr. Pena was able to deceive Ginnie Mae during the scheme by falsifying reports and

making payments on the loans. (Id. ¶¶ 15-18.) Ginnie Mae required issuers to submit monthly

reports that documented, on a loan-by-loan basis, the money received by MSI. (Id.) Mr. Pena,

with the assistance of MSI’s bookkeeper and accountant, Gilda Andrade, masked the receipt of

the payoff amounts by falsely reporting that the borrowers whose payoffs were stolen had made




3
  Mr. Pena diverted some payoff checks and paid those back months after receiving them. (PSR
¶ 22.)


                                               -5-
        Case 1:16-cr-10236-MLW Document 120 Filed 12/19/18 Page 6 of 15



a regular monthly payment, instead of a payoff. (Id.) Mr. Pena also remitted to Ginnie Mae an

amount equal to the monthly payment to make it appear that the report was accurate. (Id.)

       After stealing the payoff checks, Mr. Pena used the money as he saw fit. He funneled

some of it back into MSI, where he used it, for example, to fund MSI’s operations and payroll,

pay expenses on non-performing loans in its portfolio (including non-Ginnie Mae loans), and pay

personal expenses, including cigars, gasoline, meals, hotels, rental cars, and trips, among other

things. (See PSR ¶ 21.) Mr. Pena’s objective, as he stated to Ms. Andrade, was to make it

appear that the loans in Ginnie Mae’s portfolio were performing better than they were, in order

to convince Ginnie Mae to reinstate MSI’s ability to issue new securities. (Id. ¶ 23.) Ginnie

Mae had suspended MSI’s ability to issue new securities because those securities were

performing poorly. (Id.) According to Ms. Andrade, Mr. Pena believed that he could make the

most money from issuing new securities or making new loans, rather that servicing previously

issued ones. Outside of MSI, he used the stolen funds to complete a condo development project

called Falmouth Village West. (Id. ¶ 22.) Mr. Pena also directly paid himself tens, if not

hundreds, of thousands of dollars by withdrawing those funds from the accounts where he

secreted the checks and by cashing checks and withdrawing money from MSI’s accounts after he

had returned some of the stolen funds into MSI’s accounts.

       In addition, Mr. Pena misappropriated borrowers’ escrowed funds. MSI was supposed to

hold tax and insurance payments in escrow for borrowers and make those payments when due.

(PSR ¶ 19.) According to Ms. Andrade, MSI’s escrow accounts often were short funds, and Mr.

Pena directed her to use funds in these accounts to cover shortfalls. (Id.) Borrowers who, in

fact, had paid their tax and insurance payments often called MSI complaining that MSI had not

made their payments on their behalf. In total, based on Ginnie Mae’s audit, Mr. Pena




                                               -6-
        Case 1:16-cr-10236-MLW Document 120 Filed 12/19/18 Page 7 of 15



misappropriated $348,176.90 in escrowed funds received from borrowers for taxes and insurance

payments, and $119,591.19 in funds received from borrowers for mortgage insurance premiums.

(Id.)

        Mr. Pena has submitted financial statements claiming he is, in effect, broke. (PSR

¶¶ 102-105.) After Ginnie Mae seized MSI’s accounts, Mr. Pena drained the remaining

approximately $60,000 from the Sovereign Bank account where he deposited nearly all the

payoff checks by writing himself checks or to cash. (Id. ¶ 24.) In addition, according to a friend

and former MSI-employee, Mr. Pena sought to hide $200,000 around the time Ginnie Mae was

investigating MSI. (Id.)4 Mr. Pena also apparently did not use any of the proceeds from the

condo development project to pay back Ginnie Mae, and has never sought to repay Ginnie Mae

in the more than five years since the fraud was discovered.

        The Parties’ $2.5 Million Loss and Restitution Calculation. There is no dispute among

the parties that the loss and restitution figure is $2.5 million, and the parties have stipulated to

that amount in their plea agreement. The parties calculated that figure as follows: With the help

of forensic auditors from Deloitte and after reimbursing investors and borrowers, Ginnie Mae

incurred expenses of $2,839,467.56. (PSR ¶ 27.) This amount consisted of $2,371,699.47 for

the 11 stolen payoff checks, $348,176.90 in missing borrowers’ escrow funds, and $119,591.19



4
  Mr. Pena has objected to the Court considering this information, claiming that the friend and
former MSI employee, Fred Willis, has not been truthful with the government. The government
has no information suggesting that Mr. Willis did not testify truthfully under oath about Mr.
Pena’s efforts to hide stolen proceeds. Moreover, Mr. Willis’s testimony is corroborated by,
among other things, that Mr. Pena: (i) appears to have directly pocketed more than $200,000 of
stolen proceeds, based on bank records, and therefore had the means to hide the amount
described by Mr. Willis; and (ii) made off with stolen payoff funds after being discovered, and
has never sought to pay Ginnie Mae back since being discovered — acts which are consistent
with Mr. Pena’s effort, as described by Mr. Willis, to prevent Ginnie Mae from recovering the
stolen funds.


                                                 -7-
        Case 1:16-cr-10236-MLW Document 120 Filed 12/19/18 Page 8 of 15



in missing mortgage insurance premiums. (Id.) The parties and Ginnie Mae have agreed that

these losses were offset by (i) regular payments Mr. Pena made on the 11 loans to cover up the

fraud, and (ii) advances on delinquent loans in the Ginnie Mae securities, for which MSI was

entitled to reimbursement from Ginnie Mae. (Id.) Although the exact offsetting amounts are

difficult, if not impossible, to reconstruct given the passage of time, the incomplete state of

MSI’s records, and the fraud itself, the parties and Ginnie Mae agree that $2,500,000 is an

appropriate estimated loss and restitution figure. (Id.) While the Court is not bound by that

agreement, the government believes the Court should accept the parties’ calculation because it is

based on assessments by experienced accounting professionals that audited MSI’s records and

reasonable estimates by all involved.

                   APPLICATION OF THE SENTENCING GUIDELINES

       The Parties’ Agreement Regarding the Sentencing Guidelines. Based in part on the

parties’ plea agreement, the government believes that the sentencing calculation applicable to

Mr. Pena’s conduct is as follows:

               Base Offense Level                     7       (§ 2B1.1(a)(1))
               Loss of $2.5 Million                   +16     (§ 2B1.1(b)(1))
               Jeopardizing Financial Institution     +4      (§ 2B1.1(b)(15)(B)(i))
               Abuse of Trust                         +2      (§ 3B1.1(c))
               Acceptance of Responsibility           -3      (§ 3E1.1(a), (b))

This calculation results in a Total Offense Level of 26. Given that Mr. Pena has no criminal

history, the guidelines range should be 63 to 78 months. Based on stipulations in the plea

agreement, the government understands that Mr. Pena agrees with the above calculation.




                                                -8-
        Case 1:16-cr-10236-MLW Document 120 Filed 12/19/18 Page 9 of 15



       The two enhancements — a +4 for substantially jeopardizing a financial institution5 and a

+2 for abuse of trust — are appropriate here. They reflect the seriousness of fraud concerning

financial institutions and the ramifications of misusing funds that Ginnie Mae entrusted to Mr.

Pena. Probation also agrees that these enhancements are appropriate. (PSR ¶¶ 36, 38).

       Probation’s Calculation. Probation disagrees with the above calculation in one respect.

In addition to the above enhancements for abuse of trust and jeopardizing a financial institution,

Probation believes the Court should also apply a +2 role enhancement for leader/organizer under

U.S.S.G. § 3B1.1(c). (PSR ¶ 39.) The government’s calculation did not include that

enhancement because the scheme only involved two people (one of which was an employee

following Mr. Pena’s directions), and the government, to some extent, had accounted for the role

difference between Mr. Pena and his co-conspirator through its charging decisions.6

       The Parties’ Agreement Regarding a Non-Guidelines Sentence. As part of the plea

agreement, the government agreed that it would not request a term of imprisonment greater than



5
  As of December 2011, MSI’s audited financial statements, which MSI submitted to Ginnie
Mae, showed that MSI had $3,271,397 million in assets, including $512,405 in cash and
$965,000 in real estate. (PSR ¶ 26.) Pena’s theft of more than $2.8 million of borrowers’ funds
(prior to any offsets) brought MSI near insolvency and prevented Ginnie Mae from being in a
position repay money owed to investors with the money that Ginnie Mae seized from MSI’s
accounts. (Id.) As a result of Pena’s fraud, moreover, Ginnie Mae and other government-related
mortgage entities stopped doing business with MSI, which made it virtually impossible for MSI
to continue doing business. (Id.)
6
  The government charged Ms. Andrade with a single misdemeanor count of making a false
statement to HUD, in violation of 18 U.S.C. § 1012, related to one of the 11 loans, while the
government charged Mr. Pena with wire fraud for all 11 loans, as well as conspiracy. Ms.
Andrade pleaded guilty to that charge. As a result, Ms. Andrade faced a maximum of 12
months’ imprisonment. On December 15, 2017, the Court (Magistrate Judge Dein) granted the
government’s motion for a downward departure pursuant to U.S.S.G. § 5K1.1 and sentenced Ms.
Andrade to 12 months’ probation and ordered her to pay $108,240.65 in restitution, as
recommended by the government. The restitution figure was based on the one stolen payoff
check for which she was charged.


                                               -9-
       Case 1:16-cr-10236-MLW Document 120 Filed 12/19/18 Page 10 of 15



50 months, and Mr. Pena agreed not to ask for a term of imprisonment less than 24 months.

Thus, even if the Court were to calculate the guidelines as the parties suggest, the government is

nevertheless requesting a non-guidelines sentence.

                                          DISCUSSION

I.     A Substantial Term of Imprisonment Is Warranted

       As set forth below, consideration of the factors set forth in 18 U.S.C § 3553(a) weighs

heavily in favor of a substantial term of imprisonment.

       Nature and Seriousness of the Offense. From the government’s perspective, the Court

should consider four points in assessing the nature and seriousness of Mr. Pena’s crime.

       First, Mr. Pena’s theft was a betrayal on a number of levels. He betrayed borrowers, who

entrusted him and MSI to handle their payments as appropriate and pay their tax and insurance

payments as required. He betrayed investors, who expected that they would receive the money

they were due when it was paid. Finally, he betrayed Ginnie Mae, an agency that helped train

him and had encouraged his success. These betrayals, which are appropriately reflected in the

abuse of trust enhancement, warrant a substantial jail sentence.

       Second, Mr. Pena’s crime was particularly serious because it not only involved a

financial institution (MSI), but it caused that financial institution’s ultimate demise. Even the

failure of a small financial institution like MSI can have cascading effects. At the time Ginnie

Mae seized MSI’s accounts, MSI was servicing tens of millions of dollars in loans in Ginnie Mae

securities and likely servicing similar amounts for others, including Fannie Mae. For example,

MSI had over 180 loans in its portfolio related to the Ginnie Mae securities alone. After the

fraud, both Ginnie Mae and Fannie Mae spent considerable time and resources trying to

reconcile MSI’s accounts, both through multi-day on-site audits and afterward with the help of

contractors and accounting experts. Ginnie Mae then had to transfer MSI’s loans to a new


                                               - 10 -
       Case 1:16-cr-10236-MLW Document 120 Filed 12/19/18 Page 11 of 15



servicer and identify affected borrowers and investors and make them whole. The complexity

and length of the mitigation efforts necessitated by Mr. Pena’s crime underscore the need for

substantial punishment for crimes that ruin financial institutions, like MSI. The harm caused

here is appropriately reflected in the +4 enhancement under the guidelines, and even under a

non-guidelines sentence, should be reflected in the length of Mr. Pena’s sentence.

       Third, Mr. Pena also deserves a substantial term of imprisonment because of his conduct

after his fraud was discovered. A genuinely contrite fraudster, after having been discovered,

would have admitted his wrongdoing, assisted Ginnie Mae in figuring out what went wrong and

making homeowners and investors whole, and returned whatever stolen money remained or used

money from other sources to make Ginnie Mae whole. Not Mr. Pena.

       While Ginnie Mae employees and contractors spent days trying to reconstruct MSI’s

records at MSI’s offices in Falmouth, Massachusetts, Mr. Pena not only did not participate in the

audit, but he stayed away from MSI’s offices entirely. In the months after, Ginnie Mae

repeatedly communicated with MSI in order to gather further information, but Mr. Pena never

provided information sufficient to piece together what occurred, either directly or through his

attorney. His brother, who was the point person for responding to Ginnie Mae’s requests, could

not sufficiently answer Ginnie Mae’s questions because Mr. Pena had not shared with him how

the payoffs were handled and had removed his access to MSI’s servicing systems. And while

Mr. Pena’s attorney contacted Ginnie Mae, he provided limited assistance to help Ginnie Mae

transfer servicing of the loan portfolio. (Ginnie Mae Ltr, Ex. A, at 2.)

       As Ginnie Mae struggled to piece together the fraud, Mr. Pena drained the bank account

of the stolen proceeds and made off with them, and apparently sought to hide $200,000 in cash,

according to a friend and former MSI employee’s testimony. To the government’s knowledge,




                                               - 11 -
       Case 1:16-cr-10236-MLW Document 120 Filed 12/19/18 Page 12 of 15



Mr. Pena has never sought to return a single penny of the stolen proceeds in the more than five

years since his fraud. The fact that Mr. Pena’s reports that he lacks any significant assets means

that he apparently squandered the tens, if not hundreds, of thousands in stolen money that he

withdrew from MSI, as well as whatever money he made from the condo development project.

Meanwhile, Ginnie Mae will be left holding the tab for his schemes.7

       Finally, in stealing the $2.5 million — regardless of whether he put the money in his

pocket or back into MSI — Mr. Pena was out to enrich himself. He sought to pay himself with

cash, profit from his condominium project, keep his business operating, pay his personal

expenses, and get MSI back in the government’s good graces in order to make more money

issuing new securities and loans. Mr. Pena’s true objective is clearest, in the government’s view,

when he made off with the last of the stolen money, instead of returning it to Ginnie Mae. That

is the act of someone enriching himself, plain and simple.

       The Need to Promote Respect for the Law and to Afford Adequate Deterrence. The

Court should also impose a substantial prison term to send important — but slightly different —

messages to the financial and investment communities. In regards to the financial community,

professionals who have been entrusted with others money may be tempted to engage in similar

schemes as Mr. Pena, and therefore, a substantial sentence will make clear to them, and the

public at large, that this type of conduct will not be treated lightly — particularly where

employees hamper recovery and mitigation efforts, as Mr. Pena did here. A substantial term may



7
  By contrast, Ms. Andrade, Mr. Pena’s co-conspirator, attempted to help Ginnie Mae during the
initial audit by providing information and files necessary for Deloitte to begin reconstructing
MSI’s servicing records, and later, when first interviewed by federal agents immediately
admitted the misconduct and her role in it and then met multiple times with the government to
describe how the fraud occurred. For her role and cooperation in the matter, the government
filed a U.S.S.G. § 5K1.1, and Ms. Andrade received one year probation.


                                               - 12 -
       Case 1:16-cr-10236-MLW Document 120 Filed 12/19/18 Page 13 of 15



be particularly effective at deterring those at smaller financial institutions, like MSI, where these

schemes are more easily employed due to lack of internal controls or because these small

financial institutions are closely held. In regards to the investment community, a substantial

prison term will help send an important message to investors and potential investors in Ginnie

Mae securities that, not only does Ginnie Mae guarantee its securities, but the government will

punish those who commit crimes related to those securities to ensure that the controls over its

securities are sound. In other words, a substantial sentence may help buff out some of the tarnish

on Ginnie Mae from Mr. Pena’s misconduct.8

                                                 ***

       In sum, the government is seeking the non-guidelines term of 50 months’ imprisonment

— a substantial term of imprisonment that is sufficient but not greater than necessary under the

circumstances. Here, a strict guidelines calculation slightly overstates Mr. Pena’s conduct

because the loss includes some amounts that Mr. Pena appears to have used to pay legitimate

expenses on non-Ginnie Mae loans that were not performing. Mr. Pena’s conduct was

nevertheless egregious. A 50-month term of imprisonment is a substantial jail sentence that will




8
  Mr. Pena’s crimes have already been reported in press nationwide, including mortgage-related
publications, and therefore, it is likely that Mr. Pena’s sentence will also be reported. E.g.,
“Mortgage Servicer Defrauds Ginnie - Owner of Mortgage Security Arrested,” Mortg. Daily,
2016 WLNR 25588388 (Aug. 16, 2016); “Mortgage Security Inc. Founder Charged in $3M
GinnieMae Fraud,” National Mortg. News, 2016 WLNR 25376628 (Aug. 16, 2016); “Founder of
former Falmouth mortgage company pleads guilty to fraud,” Cape Cod Times, 2017 WLNR
30577968 (Oct. 5, 2017); “Mortgage company founder admits to defrauding Ginnie Mae out of
$2.5 million,” Housing Wire (Oct. 5, 2017), https://www.housingwire.com/articles/41496-
mortgage-company-founder-admits-to-defrauding-ginnie-mae-out-of-25-million; “Former
Mortgage Executive Pleads Guilty to Fraud Charges,” Nat’l Mortg. Professional (Oct. 16, 2017),
https://nationalmortgageprofessional.com/news/64653/former-mortgage-executive-pleads-guilty-
fraud-charges.


                                                - 13 -
       Case 1:16-cr-10236-MLW Document 120 Filed 12/19/18 Page 14 of 15



adequately punish Mr. Pena for that misconduct, deter others, and send a message to the public,

financial professionals, and the investing community that such conduct will not be tolerated.

II.    Restitution and Forfeiture

       The Court is required to enter restitution pursuant to 18 U.S.C. § 3663A. The

government asks that the Court enter restitution in the amount of $2.5 million for the benefit of

Ginnie Mae. As discussed above, this amount has been agreed-upon by the parties and Ginnie

Mae.

       The Court should also order forfeiture, which the government charged in its indictment.

As part of the plea agreement, Mr. Pena stipulated to the entry of a money judgment in the

amount of $2.5 million. The government requests that the Court grant its pending motion for

entry of that money judgment [Dkt. No. 90]. In addition, because the Court also ordered Ms.

Andrade to pay restitution in the amount of $108,240.65, the government requests that the

judgment reflect that the restitution amount is joint and several up to $108,240.65 as to Ms.

Andrade.

                                         CONCLUSION

       For these reasons, the government asks the Court to sentence Mr. Pena to 50 months’

imprisonment and two years’ supervised release, and order restitution and forfeiture in the

amount of $2,500,000.




                                              - 14 -
       Case 1:16-cr-10236-MLW Document 120 Filed 12/19/18 Page 15 of 15



 Dated: December 19, 2018                               Respectfully submitted,

                                                        ANDREW E. LELLING
                                                        United States Attorney

                                                By:     /s/ Brian M. LaMacchia
                                                        Brian M. LaMacchia (BBO No. 664369)
                                                        Assistant U.S. Attorney
                                                        United States Courthouse
                                                        One Courthouse Way, Suite 9200
                                                        Boston, MA 02210
                                                        (617) 748-3126
                                                        brian.lamacchia@usdoj.gov


                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document filed through the ECF system will be sent
electronically to counsel of record who are registered participants as identified on the Notice of
Electronic Filing (NEF).

 Dated: December 19, 2018                         By:    /s/ Brian M. LaMacchia
                                                         BRIAN M. LAMACCHIA
                                                         Assistant U.S. Attorney




                                               - 15 -
